United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE LOGISTICS COMMAND,
McCLELLAN AIR FORCE BASE, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1841
Issued: February 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2013 appellant filed a timely appeal from a March 28, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 28, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may submit this evidence to OWCP and request a schedule
award or increased schedule award based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased impairment.

ISSUE
The issue is whether appellant has established that he sustained more than a total four
percent permanent impairment of the bilateral lower extremities, for which he received schedule
awards.
FACTUAL HISTORY
OWCP accepted that appellant, then a 46-year-old maintenance general foreman,
sustained an aggravation of degenerative disc disease at L4-5 and L5-S1 with surgery in the
performance of duty on January 22, 1988. It placed him on the periodic rolls and paid him
appropriate compensation benefits.
OWCP referred appellant to Dr. John R. Chu, a Board-certified orthopedic surgeon, for a
second opinion evaluation to determine the nature and extent of his employment-related
condition. In his February 17, 2004 report, Dr. Chu diagnosed status post right L4-5
laminectomy and disc excision with persistent low back pain and right lower extremity radicular
symptoms. He opined that appellant was capable of light-duty work with permanent restrictions
of lifting up to 50 pounds occasionally for two hours per day.
In an April 5, 2004 report, Dr. John J. Champlin, a Board-certified family practitioner,
diagnosed low back pain, herniated nucleus pulposus (HNP), status post discectomy and sciatica.
He indicated that appellant’s neurological findings were consistent with L3-4 nerve root
impingement revealed in a July 20, 1994 magnetic resonance imaging (MRI) scan report.
Dr. Champlin opined that appellant’s condition was likely aggravated by sitting and standing
activities.
By decision dated February 27, 2006, OWCP finalized a decision to reduce compensation
benefits as appellant had the capacity to earn wages as a cost estimator clerk. It determined that
he had a 77 percent loss of wage-earning capacity and his compensation was reduced to a net
compensation of $883.00 every four weeks.
On January 3, 2013 appellant filed a claim for a schedule award.
In support of his claim, appellant submitted reports dated June 23, 2011 through
January 21, 2013 from Dr. Champlin, who diagnosed lumbago, sciatica, spinal stenosis of
unspecified region and other postsurgical status. Dr. Champlin indicated that appellant’s
condition had worsened and reported numbness in both feet and distal calf, especially on the
right.
Appellant also submitted an August 25, 2011 MRI scan report of the lumbar spine which
showed multilevel degenerative disc and facet disease.
On December 4, 2012 Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon,
diagnosed HNP at L4-5, surgically treated, with chronic radiculopathy, right. He opined that
under the July 2009 newsletter of the sixth edition of the A.M.A., Guides appellant’s L5 nerve
root condition placed him in a class 1, level C impairment rating, equating to a six percent

2

permanent impairment of the right lower extremity for moderate sensory deficit and a three
percent permanent impairment of left lower extremity for mild sensory deficit.
In a February 1, 2013 report, OWCP’s medical adviser reviewed the medical evidence of
record and explained that according to the July 2009 newsletter of the sixth edition of the
A.M.A., Guides, appellant’s moderate sensory deficit of the right lower extremity would
correspond to class 1 default rating of three percent permanent impairment and his mild sensory
deficit of the left lower extremity would correspond to a class 1 default rating of one percent
permanent impairment. The medical adviser found that the grade modifier for Functional
History (GMFH) was 1 and grade modifiers for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS) were not applicable, resulting in a net adjustment of 0.
The medical adviser concluded that appellant had a three percent permanent impairment of the
right lower extremity and a one percent permanent impairment of the left lower extremity.
Appellant’s date of maximum medical improvement was determined to be December 16, 2011.
Subsequently, appellant submitted reports dated January 23 through February 22, 2013
from Dr. Champlin, who reiterated his diagnoses and medical opinions.
By decision dated March 28, 2013, OWCP granted appellant a schedule award for three
percent permanent impairment of the right lower extremity and a one percent permanent
impairment of the left lower extremity for a total of a four percent permanent impairment of the
bilateral lower extremities.
LEGAL PRECEDENT
The schedule award provisions of FECA3 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.4 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

5

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6a (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700 and Exhibit 1 (February 2013).

3

and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.7 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX). Evaluators are directed to provide reasons for their impairment rating choices, including
the choices of diagnoses from regional grids and calculations of modifier scores.8
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve extremity impairment.9 It was designed for situations where a particular jurisdiction, such
as FECA, mandated ratings for extremities and precluded ratings for the spine. FECA-approved
methodology is premised on evidence of radiculopathy affecting the upper and/or lower
extremities. The appropriate tables for rating spinal nerve extremity impairment are incorporated
in the procedure manual.10
ANALYSIS
OWCP accepted that appellant sustained an aggravation of degenerative disc disease at
L4-5 and L5-S1 with surgery in the performance of duty on January 22, 1988. On March 28,
2013 it granted him a schedule award for three percent permanent impairment of the right lower
extremity and a one percent permanent impairment of the left lower extremity for a total of a
four percent permanent impairment of the bilateral lower extremities. It is appellant’s burden to
submit sufficient evidence to establish the extent of permanent impairment.11
On December 4, 2012 Dr. Hanley, a Board-certified orthopedic surgeon, diagnosed HNP
at L4-5, surgically treated, with chronic radiculopathy, right. The noted radiculopathy stemmed
from the L5 nerve root. Dr. Hanley opined that appellant’s L5 nerve root condition placed him
in a class 1, level C impairment rating, equating to a six percent permanent impairment of the
right lower extremity for moderate sensory deficit and a three percent permanent impairment of
the left lower extremity for mild sensory deficit.
In accordance with its procedures, OWCP referred the evidence of record to its medical
adviser who, in a February 1, 2013 report, reviewed the clinical findings of record and explained
that according to the July 2009 newsletter of the A.M.A., Guides, appellant’s moderate sensory
deficit of the right lower extremity would correspond to class 1 default rating of three percent
permanent impairment and his mild sensory deficit of the left lower extremity would correspond
6

A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
7

Id. at 494-531.

8

See R.V., Docket No. 10-1827 (issued April 1, 2011).

9

The methodology and applicable tables were published in the July/August 2009 edition of The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition. See C.B., Docket No. 13-1516
(issued December 6, 2013).
10

See Federal (FECA) Procedure Manual, Part 3, supra note 5 at Chapter 3.700, Exhibit 4 (January 2010).

11

See Annette M. Dent, 44 ECAB 403 (1993).

4

to a class 1 default rating of one percent permanent impairment. The medical adviser found that
the GMFH was 1 and GMPE and GMCS were not applicable, resulting in a net adjustment of 0.
The medical adviser concluded that appellant had a three percent permanent impairment of the
right lower extremity and a one percent permanent impairment of the left lower extremity.
The Board finds that OWCP’s medical adviser applied the appropriate tables and grading
schemes of the sixth edition of the A.M.A., Guides to Dr. Hanley’s clinical findings. The
medical adviser’s calculations were mathematically accurate. There is no medical evidence of
record that under the appropriate tables of the sixth edition of the A.M.A., Guides appellant has a
greater percentage of permanent impairment. The medical adviser explained that Dr. Hanley’s
ratings of six percent permanent impairment of the right lower extremity for moderate sensory
deficit and a three percent permanent impairment of left lower extremity for mild sensory deficit
were erroneous. Rather, appellant’s moderate sensory deficit of the right lower extremity would
correspond to class 1 default rating of three percent permanent impairment and his mild sensory
deficit of the left lower extremity would correspond to a class 1 default rating of one percent
permanent impairment under the A.MA., Guides. Therefore, OWCP properly relied on the
medical adviser’s assessment of a total four percent permanent impairment of the bilateral lower
extremities.12
The reports from Drs. Chu and Champlin do not provide an impairment rating based on
the sixth edition of the A.M.A., Guides. Similarly, the August 25, 2011 MRI scan report does
not provide an impairment rating. These reports are of no probative value regarding appellant’s
permanent impairment under the sixth edition of the A.M.A., Guides.13
There is no medical evidence that appellant has more than a total four percent permanent
impairment of the bilateral lower extremities. Accordingly, he has not established that he is
entitled to a schedule award greater than that previously received.14
CONCLUSION
The Board finds that appellant has not established that he sustained more than a total four
percent permanent impairment of the bilateral lower extremities, for which he received a
schedule award.

12

See M.T., Docket No. 11-1244 (issued January 3, 2012).

13

See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).
14

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability.
5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

5

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

